Citation Nr: 0933238	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of flashburn of the left eye, to include dry eye 
syndrome and light sensitivity.

2.  Entitlement to a separate, compensable evaluation for 
residuals of flashburn of the right eye, to include dry eye 
syndrome and light sensitivity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy 
form June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation for residuals of flashburns of the 
left and right eyes.  For reasons discussed in greater detail 
below, the issues have been recharacterized to reflect 
disability of each eye.

The Board notes that the Veteran has at various times 
contended that he has been pursuing his appeal since 2000.  
That particular appeal related to the issue of service 
connection, and was fully satisfied with the full grant of 
the benefit sought on appeal in an October 2002 rating 
decision.  The Veteran field a new claim for increased rating 
in September 2003, and he perfected an appeal of a denial of 
that claim in May 2004.  In correspondence received in 
November 2004, however, the Veteran very clearly stated that 
he wished to "withdraw my pending appeal [and] initiate a 
new claim for increased compensation for my service connected 
unhealed eye injury."  The withdrawal is considered 
effective.

When this matter was previously before the Board in November 
2008 (erroneously labeled 2007 in the record), the claim was 
remanded to the RO for additional development and re-
adjudication.  All requested actions have been taken, and the 
claim has been returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  Residuals of in-service flashburns, to include dry eyes, 
burning or stinging, redness, pain, and watering, are present 
in both the left and right eyes.

2.  Corrected distance vision is 20/80 in the left eye and 
20/50 in the right eye; there is no impairment of visual 
field reported.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and no 
more, for left eye residuals of flashburns are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.84a, Diagnostic Code 6009, 6078 (as effective prior to 
December 10, 2008).

2.  The criteria for a separate evaluation of 10 percent, and 
no more, for right eye residuals of flashburns are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.84a, Diagnostic Code 6009, 6078 (as effective prior to 
December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the Veteran in 
December 2008 correspondence.  This letter informed the 
Veteran of the elements of a claim for increased evaluation, 
described the evidence and information necessary to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Moreover, the letter included information 
on how VA assigns effective dates and disability evaluations, 
and included the specific criteria applicable to the 
Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Board recognizes that this notice was not provided prior to 
the initial adjudication of the claim, but the error in 
timing was corrected by the readjudication of the claim in a 
June 2009 supplemental statement of the case, following the 
December 2008 notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
agency of original jurisdiction's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
met its burden in this case by obtaining VA outpatient 
treatment records as identified by the Veteran, as well as 
providing several VA examinations.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Evaluation of Left and Right Eye Flashburn Residuals

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Board notes that during the pendency of this appeal, the 
criteria for evaluation of vision disabilities were 
substantially amended.  The changes are effective, however, 
only for claims filed on or after December 10, 2008.  As the 
instant claim was filed in November 2004, the older criteria 
are applicable, and all references below are to them, except 
as otherwise specified.

A review of the evidence of record reveals that the Veteran 
complained of worsening vision over the years.  He regularly 
complained to VA doctors of dry eyes, blurring vision, and 
burning eyes.  He used artificial tears and lubricant daily 
in both eyes.  Corrected distance vision was 20/30 on the 
right and 20/40 on the left in August 2004.  At a July 2005 
VA examination, corrected distance vision was the same.  Warm 
compresses were recommended.  His vision deteriorated 
slightly in July 2006, when vision was 20/30 on the right and 
20/60 on the left, though records in November 2007 and 
January 2008 showed a return to 20/30 (right) and 20/40 
(left) acuity.  At the most recent, May 2009 VA examination, 
the Veteran reported pain, redness, burning or stinging, 
dryness, and watering in both eyes, as well as glare, blurred 
vision, floaters, and impaired night vision.  Corrected 
distance vision was 20/50 on the right and 20/80 on the left.  

Here, the RO has assigned a single 10 percent evaluation for 
left and right eye residuals of flashburn under Diagnostic 
Code 6009, which provides that an evaluation shall be 
assigned from 10 percent to 100 percent, based upon 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity.  An additional 10 
percent evaluation is assigned during periods of active 
pathology, and the minimum rating to be assigned is 10 
percent.  38 C.F.R. § 4.84a, Code 6009.  This means that 
consideration must first be given to assignment of an 
evaluation under Codes 6061-6079, for loss of visual acuity, 
or 6080, for loss of field of vision.

In this case, the medical evidence of records shows no 
impairment of the field of vision; while there is a loss of 
visual acuity, no evaluation may be assigned for residuals of 
flashburn on that basis because the 20 percent evaluation 
assigned for cataracts is assigned for loss of visual acuity.  
38 C.F.R. § 4.84a, Codes 6028, 6078.  To assign an evaluation 
for the flashburn residuals in addition would constitute 
prohibited pyramiding, or compensating the Veteran twice for 
the same symptoms.  38 C.F.R. § 4.24.

Evaluation for residuals of flashburns, identified on 
repeated VA examinations and treatment reports as including 
dry eyes, pain, burning, redness, and watering, may still be 
assigned a compensable evaluation under Code 6009, however, 
as the criteria for evaluation under that Code consider 
manifestations other than loss of visual acuity.  Moreover, 
as the Board pointed out in the November 2008 remand, Code 
6009 contemplates a unilateral, not bilateral, disability.  
It is titled "Eye, injury of, unhealed," a clear reference 
to a single eye.  It is therefore incorrect to assign a 
single 10 percent evaluation for both the left and right eyes 
under Code 6009.  Each eye must be evaluated separately under 
that Code.

Therefore, the Board finds that separate 10 percent 
evaluations are assignable for the left eye flashburn 
residuals and the right eye flashburn residuals.  Evaluations 
in excess of 10 percent are not warranted, as no higher 
evaluations are available under Code 6009 without 
consideration of loss of visual acuity, which has already 
been compensated under a different Code in evaluating 
cataracts.  There is no other applicable Diagnostic Code 
which considers the described symptomatology and provides a 
higher Schedular evaluation.

The Board has considered the propriety of an extraschedular 
evaluation in this case.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  The 
Board finds that the Schedule in this case is adequate, as it 
allows for assignment of increased evaluations commensurate 
with the Veteran's described worsening symptoms (visual 
acuity), and hence further extraschedular consideration is 
not warranted.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of flashburn of the left eye, to include dry eye 
syndrome and light sensitivity is denied.

Entitlement to a separate, 10 percent evaluation for 
residuals of flashburn of the right eye, to include dry eye 
syndrome and light sensitivity, is granted, subject to the 
laws and regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


